      IN THE UNITED STATES DISTRICT COURT FOR THE MIDDLE
             DISTRICT OF ALABAMA EASTERN DIVISION

ALEXANDRIA H. QUINN,
Plaintiff,

v.                                            Case No. 3:14-cv-1033-ALB

CITY OF TUSKEGEE, ALABAMA,
and LEVY KELLY,
Defendants.

     DEFENDANT KELLY’S OBJECTION TO PLAINTIFF’S MOTION TO
                   AMEND THE COMPLAINT

       Comes now, Levy Kelly, by and through undersigned counsel, and files this

objection wherein he adopts the City of Tuskegee objection filed on May 20, 2019

(Doc. 67) and states the following: and, in support thereof, states the following:

       1. Defendant Kelly adopts Paragraphs 1-5 in their totality.

       2. Defendant adopts the legal rationale set out in Paragraph 6 of Doc. 67,

City of Tuskegee’s objection.

       3. Defendant Kelly for the above adopted reasons objects to Plaintiff’s

motion to amend the complaint.
      Respectfully submitted,


                          /s/Susan G. James
                          SUSAN G. JAMES
                          Attorney at Law
                          600 South McDonough Street
                          Montgomery, Alabama 36104
                          Phone: (334) 269-3330
                          E-mail: thejamesfirm@aol.com
                          Bar No: JAM012

                         CERTIFICATE OF SERVICE

      I certify that I electronically filed the foregoing with the clerk of court using
the court’s CM-ECF system, which will send electronic notification of filing to
counsel of record for the co-defendant’s and Plaintiff’s counsel this 22nd day of
May 2019.
              Respectfully submitted,

                                        s/Susan G. James
                                        SUSAN G. JAMES
                                        Attorney at Law
                                        600 South McDonough Street
                                        Montgomery, Alabama 36104
                                        Phone: (334) 269-3330
                                        E-mail: thejamesfirm@aol.com
                                        Bar No: ASB7956J64S
